 
 
I 
108th CONGRESS
2d Session
H. R. 4911 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Doggett (for himself, Mr. Ortiz, Mr. Rodriguez, Mr. Reyes, Mr. Gonzalez, Mr. Hinojosa, Mr. Bell, Mr. Edwards, Mr. Frost, Mr. Green of Texas, Mr. Hall, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Lampson, Mr. Sandlin, Mr. Stenholm, Mr. Thornberry, Mr. Turner of Texas, Mr. Baca, Mr. Becerra, Mr. Cardoza, Mr. Filner, Mr. Grijalva, Mr. Gutierrez, Mrs. Napolitano, Mr. Pastor, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Serrano, Ms. Solis, Ms. Velázquez, and Mr. Menendez) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 102 East Alexander Street in Three Rivers, Texas, as the Private Felix Z. Longoria Veterans’ Memorial Post Office. 
 
 
1.Private Felix Z. Longoria Veterans’ Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 102 East Alexander Street in Three Rivers, Texas, shall be known and designated as the Private Felix Z. Longoria Veterans’ Memorial Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Private Felix Z. Longoria Veterans’ Memorial Post Office. 
 
